Order entered March 14, 2022




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00875-CR

                         MICHAEL ARDIS, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 265th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F21-10832-R

                                     ORDER

      When appellant’s brief, originally due on December 23, 2021, was not filed,

we notified him by postcard and directed him to file his brief within ten days. On

January 11, 2022, appellant filed an extension motion which we granted making

his brief due on February 25, 2022. To date, no brief has been filed and we have

had no communication from appellant regarding this appeal.

      We ORDER the trial court to conduct a hearing to determine why

appellant’s brief has not been filed. The trial court shall make appropriate findings
and recommendations and determine whether appellant desires to prosecute this

appeal, whether appellant has abandoned the appeal, or whether appointed counsel

has abandoned the appeal. See TEX. R. APP. P. 38.8(b). If the trial court cannot

obtain appellant’s presence at the hearing, the trial court shall conduct the hearing

in appellant’s absence. See Meza v. State, 742 S.W.2d 708 (Tex. App.–Corpus

Christi 1987, no pet.) (per curiam). If appellant is indigent, the trial court is

ORDERED to take such measures as may be necessary to assure effective

representation, which may include appointment of new counsel.

      We ORDER the trial court to transmit a record of the proceedings, which

shall include written findings and recommendations, to this Court within

TWENTY DAYS of the date of this order.

      We DIRECT the Clerk to send copies of this order to the Honorable

Jennifer Bennett, Presiding Judge, 265th Judicial District Court; to Lamonica

Littles, court coordinator, 265th Judicial District Court; to Christina O’Neil, Chief

Judicial Staff Counsel; and to counsel for all parties.

      This appeal is ABATED to allow the trial court to comply with the above

order. The appeal shall be reinstated twenty days from the date of this order or

when the Court finds it appropriate to do so.



                                                /s/   ERIN A. NOWELL
                                                      JUSTICE